     Case 8:18-cv-02114-TJH-SP Document 14 Filed 03/22/19 Page 1 of 1 Page ID #:83



 1 Lincoln D. Bandlow, Esq. (CA #170449)
      Fox Rothschild LLP
 2 Constellation Place
      10250 Constellation Blvd., Suite 900
 3 Los Angeles, CA 90067
      Tel.: (310) 598-4150
 4 Fax: (310) 556-9828
      lbandlow@foxrothschild.com
 5
      Attorneys for Plaintiff
 6 Strike 3 Holdings, LLC

 7

 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9                        SOUTHERN DIVISION-SANTA ANA
10

11 STRIKE 3 HOLDINGS, LLC,                         Case Number: 8:18-cv-02114-TJH-SP
12                        Plaintiff,               Honorable Terry J. Hatter, Jr
13 vs.
                                                   PLAINTIFF’S VOLUNTARY
14 JOHN DOE subscriber assigned IP                 DISMISSAL WITH PREJUDICE OF
      address 76.95.10.16,
15                                                 JOHN DOE SUBSCRIBER
                          Defendant.               ASSIGNED IP ADDRESS
16                                                 76.95.10.16
17

18          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike
19 3 Holdings, LLC hereby gives notice that its claims in this action against

20 Defendant John Doe, subscriber assigned IP address 76.95.10.16, are voluntarily

21 dismissed with prejudice.

22 Dated: March 22, 2019                            Respectfully submitted,
23

24                                                  By: /s/ Lincoln D. Bandlow
                                                    Lincoln D. Bandlow, Esq.
25                                                  FOX ROTHSCHILD LLP
                                                    Attorney for Plaintiff
26

27

28
                                               1

                  Plaintiff’s Voluntary Dismissal with Prejudice of John Doe
                               Case No. 8:18-cv-02114-TJH-SP
